Exhibit 10.1 CREDIT AGREEMENT by and among VISHAY PRECISION GROUP, INC. THE FINANCIAL INSTITUTIONS identified herein as Lenders, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Agent, J.P. MORGAN EUROPE LIMITED, as European Agent, and RBS CITIZENS, N.A., as Joint Book-Runner Dated as of October 14, 2010 CREDIT AGREEMENT This CREDIT AGREEMENT, dated as of October 14, 2010 (this “Agreement”), is made by and among JPMorgan Chase Bank, National Association (“JPM”), individually, as the Issuing Bank, a Lender, the Swing Lender and the Agent, J.P. Morgan Europe Limited, as European Agent, the Lenders (referred to below), and Vishay Precision Group, Inc., a Delaware corporation (together with such additional Persons, if any, that may be designated as a “Borrower” pursuant to Section 2.16 of this Agreement, collectively and jointly and severally, the “Borrower”). JPM, when acting in its capacity as administrative agent for the Lenders and the Issuing Bank, or any successor or assign that assumes that position pursuant to the terms of this Agreement, is hereinafter referred to as the “Agent.” Certain capitalized terms used in this Agreement are defined in Article 1 (Definitions). Background of Agreement The Borrower, through its Subsidiaries, is engaged in the business related to sensors, sensor-based systems and foil technology based products, such as resisters, resistive sensors and sensor-based systems, all for a wide variety of applications. The Borrower has requested that the Lenders provide a senior credit facility in an aggregate principal amount equal to $25,000,000, consisting of a revolving credit facility with a letter of credit subfacility and Swing Loan subfacility. The Subsidiaries of the Borrower will derive substantial benefits from this credit facility. The Borrower may, among other things, use proceeds of the Loans hereunder to make capital contributions and extend credit to its Subsidiaries, subject to the terms of the Loan Documents. Such access to capital provided to the Subsidiaries through this financing is on terms that are more advantageous to the Subsidiaries than such Subsidiaries could obtain if they accessed capital independently. Accordingly, the credit facility provided for in this Agreement is to be guaranteed by the Borrower’s Domestic Subsidiaries and secured by the equity of the Borrower’s Subsidiaries as well as by the material assets (excluding real property) of the Borrower and the Subsidiary Guarantors as set forth in the Loan Documents. NOW, THEREFORE, it is agreed: ARTICLE 1 DEFINITIONS 1.1 Defined Terms. As used in this Agreement, the following terms shall have the meanings specified in this Section 1.1 unless the context otherwise requires. 2010 Note Instrument: that certain Note Instrument dated July 21, 2010 constituting up to $9,958,460 Floating Rate Unsecured Loan Notes 2101 by Borrower, as it may be amended, restated or modified from time to time; provided, that any such amendment, restatement or modification not require payments of cash by the Borrower or any of its Subsidiaries in excess of those required as of the Closing Date (or any amortization or any shortening of maturity) or provide that the notes issued thereunder may be converted into anything other than common equity interests in the Parent. Accumulated Funding Deficiency: any accumulated funding deficiency as defined in Section 302(a) of ERISA with respect to an Employee Pension Plan for plan years beginning prior to 2008 and any accumulated funding deficiency as defined in Section 304(a) of ERISA with respect to a Multiemployer Plan. Acquisition: (a) any acquisition by the Borrower or any of its Subsidiaries of an interest in any other Person that shall then become Consolidated with the Borrower and its Subsidiaries in accordance with GAAP (including, by way of merger into Borrower or any Subsidiary or otherwise), or (b) any acquisition by the Borrower or any of its Subsidiaries of all or any substantial part of the assets of any other Person or of a division or line of business of any other Person, in any case, whether by purchase, lease, exchange, issuance of equity or debt securities, merger, reorganization or any other method. Adjusted LIBOR: the rate per annum (rounded upwards if necessary to the nearest one-hundredth of one percent) determined by the Agent to be equal to the quotient of (a) LIBOR, multiplied by (b) a fraction, the numerator of which is one and the denominator of which is a number equal to 1.00 minus the Reserve Percentage. Administrative Questionnaire: an Administrative Questionnaire in a form supplied by the Agent. Affiliate: with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise. “Controlling” and “Controlled” have meanings correlative thereto. Agent: the meaning specified in the preamble to this Agreement. Agreement: this Credit Agreement, as amended, modified or supplemented from time to time. Annual Applicable Unused Commitment Fee Rate: the meaning specified in paragraph (b) of Subsection 2.7.1 (Unused Commitment Fees). Applicable Margin: the meaning specified in Subsection 2.8.2 (Applicable Margin). 2 Applicable Percentage: with respect to any Lender, the percentage of the total Commitments represented by such Lender’s Commitment. If the Commitments have terminated or expired, the Applicable Percentages shall be determined based upon the amount of each Lender’s Loans and participation interest in Letters of Credit. Approved Fund: any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. Assignment and Assumption: an assignment and assumption entered into by a Lender and an Eligible Assignee (with the consent of any party whose consent is required by Subsection 11.6.2 (Assignments by Lenders)), and accepted by the Agent, in substantially the form of Exhibit K or any other form approved by the Agent. Available Commitment: the meaning specified in Subsection 2.1.2 (Available Commitment). Banking Services: each and any of the following bank services provided to any Loan Party by the Agent, the Issuing Bank or an Affiliate of the foregoing: (a) commercial credit cards, (b) stored value cards and (c) treasury and/or cash management services (including controlled disbursement, automated clearinghouse transactions, return items, overdrafts and interstate depository network services). Banking Services Obligations: any and all obligations of the Loan Parties, whether absolute or contingent and howsoever and whenever created, arising, evidenced or acquired (including all renewals, extensions and modifications thereof and substitutions therefor) in connection with Banking Services. Base Rate: means the rate of interest equal to the greatest of (i) the rate of interest per annum publicly announced from time to time by the Agent as its prime rate in effect at its principal office in New York City (the prime rate not being intended to the lowest rate of interest charged by the Agent in connection with extensions of credit to debtors), (ii) the Federal Funds Effective Rate, and (iii) the Adjusted LIBOR Rate applicable to loans for a one-month Interest Period plus 1.00%. Base Rate Loans: Loans bearing interest at a rate equal to the Base Rate plus the Applicable Margin. Board of Directors: the board of directors, board of managers or similar group that directs the affairs of a Person. Borrower: the meaning specified in the preamble to this Agreement. Borrower Pledge: the meaning specified in Subsection 4.1.5(a) (Pledge Agreements). 3 Borrower Required Payment: the meaning specified in Subsection 2.11.2 (Payments by Borrower; Presumptions by Agent). Business Day: any day other than a Saturday, Sunday or day which shall be in the Commonwealth of Pennsylvania or the city of London, England a legal holiday or day on which banking institutions are required or authorized to close provided that, when used in connection with a Loan denominated in a currency other than U.S. Dollars, the term “Business Day” shall also exclude any day on which banks are not open for dealings in the relevant currency in the London interbank market or the principal financial center of such currency (and, if the Loans which are the subject of a borrowing, drawing, payment, reimbursement or rate selection are denominated in Euro, the term “Business Day” shall also exclude any day on which the TARGET payment system is not open for the settlement of payments in euro). Capital Expenditures: expenditures for fixed or capital assets, including the purchase, construction or rehabilitation of equipment or other physical assets that are required to be capitalized under GAAP. Capital Lease: a lease with respect to which the lessee is required to recognize the acquisition of an asset and the incurrence of a liability in accordance with GAAP. Capital Lease Obligation: with respect to any Capital Lease, the amount of the obligation of the lessee thereunder which would in accordance with GAAP appear on a balance sheet of such lessee in respect of such Capital Lease or otherwise be disclosed in a note to such balance sheet. Capital Stock: any class of preferred, common or other capital stock, share capital or similar equity interest of a Person, including any partnership interest in any partnership or limited partnership and any membership interest in any limited liability company. CERCLA: the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended from time to time, and all rules and regulations promulgated in connection therewith. Change in Law: the occurrence, after the date of this Agreement, of any of the following: (a) the adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law, rule, regulation or treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c) the making or issuance of any request, guideline or directive (whether or not having the force of law) by any Governmental Authority. Change of Control: (a) Any person or group of persons (within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended), other than interests owned by members of the Zandman Parties, shall obtain ownership or control in one or more series of 4 transactions of more than 50.1% of the common stock or 50.1% of the voting power of the Borrower entitled to vote in the election of members of the Board of Directors of the Borrower or similar governing body; or (b) There shall have occurred under any indenture or other instrument evidencing any Indebtedness or preferred equity any “change of control” (or similar term as defined in such indenture or other evidence of Indebtedness or preferred equity) obligating the Borrower to repurchase, redeem or repay all or any part of the Indebtedness or Capital Stock provided for therein; or (c) The Borrower merges with or into another Person and the Borrower is not the surviving entity or sells or disposes of all or substantially all of its assets to any Person; or (d) During any period of two consecutive years, individuals who at the beginning of such period constituted the Board of Directors of the Borrower (together with any new directors whose election by such Board of Directors or whose nomination for election by the shareholders of the Borrower was approved by a vote of 50.1% of the directors of the Borrower at the time of such approval who were either directors at the beginning of such period or whose election or nomination for election was previously so approved) cease for any reason to constitute a majority of the Board of Directors then in office; or (e) The liquidation or dissolution of the Borrower. For purposes of this definition, “voting stock” means Capital Stock or other ownership interests of any class or classes of a corporation or another entity the holders of which are entitled to elect a majority of the corporate directors or Persons performing similar functions. Closing Date: the meaning specified in Section 4.1 (Conditions to Initial Funding). Closing Date GAAP: the meaning specified in Subsection 7.4.3(a). COBRA: the group health plan continuation coverage requirements of Section 4980B of the Code and Part 6 of Subtitle B of Title I of ERISA. Code: the Internal Revenue Code of 1986, as amended, or its predecessor or successor, as applicable, and any Treasury regulations, revenue rulings or technical information releases issued thereunder. Collateral: all property of any sort in which any Loan Party has granted, or purported to grant, a security interest or other Lien pursuant to any of the Loan Documents. Commitments: the meaning specified in Subsection 2.1.1 (Commitment to Make RC Loans). 5 Consolidated: with respect to any Person and any specified Subsidiaries, refers to the consolidation of financial statements of such Person and such Subsidiaries and of particular items in such financial statements in accordance with GAAP. Consolidating: with respect to any Person and any specified Subsidiaries of such Person, refers to the separate presentation of financial statements of each such Person in accordance with GAAP. Debt Service: for any period, the amount of all scheduled principal payments (including scheduled amortization and payments due at maturity), including the portion of scheduled payments under Capital Leases allocable to principal, and Interest Expense of the Borrower and its Subsidiaries on a Consolidated basis in respect of Indebtedness during such period. “Amount” of principal means such amount as was paid or payable. With respect to any revolving credit, “scheduled principal payments” shall include the amount of any scheduled reduction or termination of the commitment. Debtor Relief Law: the Bankruptcy Code of the United States, and all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief Laws of the United States or other applicable jurisdictions from time to time in effect and affecting the rights of creditors generally. Default: any condition or event which, with notice or lapse of time or both, would become an Event of Default. Default Rate: the meaning specified in Subsection 2.8.6 (Default Rate; Late Fee). Defaulting Lender: any Lender, as determined by the Agent, that has (a) failed to fund any portion of its Loans or participations in Letters of Credit or Swing Loans or other amounts required to be funded by it hereunder or under any Loan Document, (b) notified the Borrower, the Agent, any Issuing Bank, any Swing Lender or any Lender in writing that it does not intend to comply with any of its funding obligations under this Agreement or any other Loan Document or has made a public statement to the effect that it does not intend to comply with its funding obligations under this Agreement or under other agreements in which it commits to extend credit, (c) failed, within one Business Day after request by the Agent, to confirm that it will comply with the terms of this Agreement or any other Loan Document relating to its obligations to fund prospective Loans and participations in then outstanding Letters of Credit and Swing Loans or other amounts required to be funded by it hereunder or under any Loan Document, (d) otherwise failed to pay over to the Agent or any other Lender any other amount required to be paid by it hereunder or any other Loan Document within three Business Days of the date when due, unless the subject of a good faith dispute, (e) (i) become or is insolvent or has a parent company that has become or is insolvent or (ii) become the subject of a proceeding under any Debtor Relief Law, or has had a receiver, conservator, trustee or custodian appointed for it, or has taken any action in furtherance of, or indicating its consent to, approval of or acquiescence in any such proceeding or appointment or has a parent company that has become 6 the subject of a proceeding under any Debtor Relief Law, or has had a receiver, conservator, trustee or custodian appointed for it, or has taken any action in furtherance of, or indicating its consent to, approval of or acquiescence in any such proceeding or appointment or (f) who the Swing Lender or Issuing Bank believes in good faith have defaulted under other syndicated credit facilities. Director: with respect to any Person, a member of the Board of Directors of such Person. Disqualified Stock: with respect to any Person, any Capital Stock which by its terms (or by the terms of any security into which it is convertible or for which it is exchangeable): (a) matures or is mandatorily redeemable for any reason, (b) is convertible or exchangeable for Indebtedness or Disqualified Stock, or (c) is or may for any reason be redeemable at the option of the holder thereof, in whole or in part, in each case, on or prior to the first anniversary of the stated maturity of the Notes. DOL: United States Department of Labor, or any governmental agency or instrumentality succeeding to the functions thereof. Dollars and $: dollars in lawful currency of the United States of America. Domestic Subsidiary: any Subsidiary organized under the Laws of the United States of America or one of its political subdivisions. EBITDA: for any Person, for any period, the Net Income of such Person for such period adjusted (A) to include, if applicable but without limiting the generality of Subsection 7.4.2 (Additional Provisions Respecting Calculations of Financial Covenants), the Net Income of any Person accrued during such period but prior to the date it became a Subsidiary of Company or was merged into or consolidated with Company (based on financial information reasonably satisfactory to Agent), and (B) to exclude, without duplication, the following items of income or expense to the extent that such items are included in the calculation of such Net Income: (a) Interest Expense, (b) total income and franchise tax expense, (c) depreciation expense, (d) the expense associated with amortization of intangible and other assets, (e) non-cash provisions for reserves for discontinued operations (or any reversals thereof) but if any amount reflected in such non-cash reserves are subsequently paid in cash, such cash payment shall be deducted from the calculation of EBITDA, (f) any gain or loss associated with the sale or write-down of assets, (g) any gain or loss from or attributable to minority interests, (h) any gain or loss accounted for by the equity method of accounting (except in the case of income to the extent of the amount of cash dividends or cash distributions paid to such Person or any Subsidiary of such Person by the entity accounted for by the equity method of accounting), and (i) other non-cash items approved by the Agent. 7 Eligible Assignee: (a) a Lender; (b) an Affiliate of a Lender; (c) an Approved Fund; and (d) any Person (other than a natural person) approved by (i) the Agent, (ii) in the case of any assignment of a Commitment, the Issuing Bank, and (iii) unless an Event of Default has occurred and is continuing, the Borrower (each such approval not to be unreasonably withheld or delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries. Employee Pension Plan: any Plan which (a) the Borrower, any of its Subsidiaries or any ERISA Affiliate maintains, contributes to, or otherwise has any liability with respect thereto and (b) is subject to Part 3 of Subtitle B of Title I of ERISA. Environmental Laws: any national, state or local law or regulation (including CERCLA, OSHA and RCRA) enacted in connection with or relating to the protection or regulation of the environment, including those laws, statutes, and regulations regulating the disposal, removal, production, storing, refining, handling, transferring, processing, or transporting of Hazardous Substances, and any regulations issued or promulgated in connection with such statutes by any Governmental Authority and any orders, decrees or judgments issued by any court of competent jurisdiction in connection with any of the foregoing. ERISA: the Employee Retirement Income Security Act of 1974, as amended, and any regulations issued thereunder by the DOL or PBGC. ERISA Affiliate: (a) any corporation included with the Borrower in a controlled group of corporations within the meaning of Section 414(b) of the Code, (b) any trade or business (whether or not incorporated) which is under common control with the Borrower within the meaning of Section 414(c) of the Code, (c) any member of an affiliated service group of which the Borrower is a member within the meaning of Section 414(m) of the Code and (d) any other group including the Borrower that is treated as a single employer within the meaning of Section 414(o) of the Code. Eurodollar Business Day: a Business Day on which the relevant London international financial markets are open for dealings in Dollar deposits and which is also other than a Saturday, Sunday or day which shall be in the city of London, England a legal holiday or day on which banking institutions are required or authorized to close. Eurodollar Deposits: U.S. dollar-denominated deposits at foreign banks or foreign branches of American banks. European Agent: the meaning specified in the preamble to this Agreement. 8 Event of Default: the meaning specified in Section 9.1 (Events of Default). Exchangeable Notes: the Floating Rate Unsecured Loan Notes issued by the Borrower pursuant to the 2010 Note Instrument, as each may be amended, restated or modified from time to time; provided, that any such amendment, restatement or modification not require payments of cash by the Borrower in excess of those required as of the Closing Date (or any amortization or any shortening of maturity) or provide that such notes may be converted into anything other than common equity interests in the Parent. Excluded Taxes: with respect to the Agent, any Lender, the Issuing Bank or any other recipient of any payment to be made by or on account of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by its overall net income (however denominated), and franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any political subdivision thereof) under the laws of which such recipient is organized or in which its principal office is located or, in the case of any Lender, in which its applicable lending office is located, (b) any branch profits taxes imposed by the United States of America or any similar tax imposed by any other jurisdiction in which the Borrower is located and (c) in the case of a Foreign Lender (other than an assignee pursuant to a request by the Borrower under Subsection 2.14.2 (Replacement of Lenders), any withholding tax that is imposed on amounts payable to such Foreign Lender at the time such Foreign Lender becomes a party hereto (or designates a new lending office) or is attributable to such Foreign Lender’s failure or inability (other than as a result of a Change in Law) to comply with Subsection 2.13.5 (Status of Lenders), except to the extent that such Foreign Lender (or its assignor, if any) was entitled, at the time of designation of a new lending office (or assignment), to receive additional amounts from the Borrower with respect to such withholding tax pursuant to Subsection 2.13.1 (Payments Free of Taxes). Executive Order: the Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001, and relating to Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism. Federal Funds Effective Rate: for any day, a fluctuating interest rate per annum equal to the weighted average of the rates on overnight federal funds transactions with members of the Federal Reserve System arranged by federal funds brokers, as published for such day (or, if such day is not a Business Day, for the next preceding Business Day) by the Federal Reserve Bank of New York, or, if such rate is not so published for any day which is a Business Day, the average of the quotations for such day on such transactions received by Agent from three Federal funds brokers of recognized standing selected by it. Fixed Charges: for any period, the sum of the following determined on a Consolidated basis, without duplication, for the Borrower and its Subsidiaries: (a) scheduled principal payments on Indebtedness (including imputed principal payments on capital leases and synthetic leases and any scheduled commitment reductions), (b) Interest Expense, and (c) Restricted Payments paid in cash (other than to Borrower and Subsidiaries of Borrower). 9 Fixed Charges Coverage Ratio: as at the end of any fiscal quarter, the ratio of (i) EBITDA less cash taxes and less Capital Expenditures as at the end of such quarter to (ii) Fixed Charges, each for the four fiscal quarters then ending. Foreign Currency Loan: the meaning specified in Subsection 2.1.1 (Commitment to Make RC Loans). Foreign Currency Swing Loan: the meaning specified in Subsection 2.2.1 (Swing Loan Advances). Foreign Lender: any Lender that is organized under the laws of a jurisdiction other than that in which the Borrower is resident for tax purposes. For purposes of this definition, the United States of America, each State thereof and the District of Columbia shall be deemed to constitute a single jurisdiction. Foreign Subsidiary: any Subsidiary that is not a Domestic Subsidiary Fronting Fee: the meaning specified in Subsection 3.1.6 (Fees). Fund: any Person (other than a natural person) that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its business. GAAP: generally accepted accounting principles in the United States consistently applied, as in effect from time to time provided that, for purposes of calculating financial covenants, the provisions of Section 7.4 (Additional Provisions Respecting the Calculation of Financial Covenants) shall apply to the extent set forth in such section. Governmental Authority: the government of the United States of America or any other nation, or of any political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government (including any supra-national bodies such as the European Union or the European Central Bank). Guaranty: as applied to any Person, any direct or indirect liability, contingent or otherwise, of such Person with respect to any indebtedness, lease, dividend or other obligation of another Person, including any such obligation directly or indirectly guaranteed, endorsed (otherwise than for collection or deposit in the ordinary course of business) or discounted or sold with recourse by such Person, or in respect of which such Person is otherwise directly or indirectly liable, including any such obligation in effect guaranteed by such Person through any agreement (contingent or otherwise) to purchase, repurchase or otherwise acquire such obligation or any security therefor, or to provide funds for the payment or discharge of such obligation (whether in the form of loans, advances, stock purchases, capital contributions or otherwise), or to maintain the solvency or any balance sheet or other financial condition of the obligor of such obligation, or to 10 make payment for any products, materials or supplies or for any transportation or services regardless of the non-delivery or non-furnishing thereof, in any such case if the purpose or intent of such agreement is to provide assurance that such obligation will be paid or discharged, or that any agreements relating thereto will be complied with, or that the holders of such obligation will be protected against loss in respect thereof. Hazardous Substances: any and all chemicals, pollutants, contaminants, toxic or hazardous wastes or any other substances that might pose a hazard to health or safety, the removal of which may be required or the generation, manufacture, refining, production, processing, treatment, storage, handling, transportation, transfer, use, disposal, release, discharge, spillage, seepage or filtration of which is or shall be restricted, prohibited or penalized by any Environmental Law (including petroleum products, asbestos, urea formaldehyde foam insulation, lead based paint and polychlorinated biphenyls and substances defined as Hazardous Substances under CERCLA). IEEPA: the International Emergency Economic Power Act, 50 U.S.C. §1701 et. seq. Indebtedness: with respect to any Person (without duplication): (a) all indebtedness of such Person for borrowed money; (b) all obligations of such Person for the deferred purchase price of capital assets or for any part of the deferred purchase price of other property or services which purchase price for other property or services is due more than six months (or a longer period of up to one year, if such terms are available from suppliers in the ordinary course of business) from the date of incurrence of the obligation in respect thereof; (c) all obligations of such Person evidenced by notes, bonds (other than performance bonds), debentures or other similar instruments; (d) all indebtedness created or arising under any conditional sale or other title retention agreement with respect to property acquired by such Person (even though the rights and remedies of the seller or lender under such agreement in the event of default are limited to repossession or sale of such property) and all other indebtedness secured by a Lien on the property or assets of such Person; (e) all Capital Lease Obligations of such Person; (f) all obligations, contingent or otherwise, of such Person under acceptance, letter of credit or similar facilities; (g) all obligations in respect of Disqualified Stock or other obligations of such Person to purchase, redeem, retire, defease or otherwise acquire for value any Capital Stock of such Person or any warrants, rights or options to acquire such Capital Stock, which obligations shall be valued, in the case of redeemable preferred stock, at the liquidation preference payable upon mandatory redemption and, in the case of other such obligations, at the 11 amount that, in light of all the facts and circumstances existing at the time of determination, can reasonably be expected to become payable; (h) all obligations of such Person under Interest Rate Protection Agreements; (i) a Guaranty of such Person; (j) all Indebtedness referred to in clauses (a) through (h) above secured by (or which the holder of such Indebtedness has an existing right, contingent or otherwise, to be secured by) any Lien on property (including accounts and contract rights) owned by such Person, even though such Person has not assumed or become liable for the payment of such Indebtedness; (k) all unfunded pension liabilities; and (l) the Indebtedness of any partnership or unincorporated joint venture in which such Person is a general partner or a joint venturer. Indemnified Taxes: Taxes other than Excluded Taxes. Indemnitee: the meaning specified in Subsection 11.14.2 (Indemnification by the Borrower). India Transducers Asset Sale: the sale by Transducers, Vishay Transducers India Private Limited (an Indian company) and Tedea-Huntleigh International (an Israeli company) to Vishay Precision Transducers India Private Ltd. of certain load cell manufacturing assets in exchange for intercompany notes for an aggregate purchase price of approximately $8,000,000. Intellectual Property: the collective reference to all rights, priorities and privileges relating to intellectual property, whether arising under United States, multinational or foreign laws or otherwise, including (a) all copyrights arising under the laws of the United States, any other country or any political subdivision thereof, whether registered or unregistered and whether published or unpublished, all registrations and recordings thereof, and all applications in connection therewith, including all registrations, recordings and applications in the United States Copyright Office, (b) inventions, discoveries and ideas (whether patentable or unpatentable and whether or not reduced to practice), and all patents, patent rights, applications for patents (including divisions, continuations, continuations-in-part and renewal applications), and any renewals, extensions or reissues thereof, in the United States, any other country or any political subdivision thereof, (c) all trademarks, trade names, corporate names, company names, business names, fictitious business names, trade dress, service marks, logos, domain names and other source or business identifiers, and all goodwill associated therewith, now existing or hereafter adopted or acquired, all registrations and recordings thereof, and all applications in connection therewith, whether in the United States Patent and Trademark Office or in any similar office or agency of the United States, any State thereof or any other country or any political subdivision thereof, or otherwise, and all common law rights related thereto, (d) all 12 trade secrets arising under the laws of the United States, any other country or any political subdivision thereof, (e) all rights to obtain any reissues, renewals or extensions of the foregoing, (f) all licenses for any of the foregoing, and (g) all causes of action for infringement of the foregoing. Intellectual Property Collateral Agreement: the meaning specified on Schedule 8.36.6. Interest Expense: for any period, the sum of (a) the amount of interest accrued on, or with respect to, Indebtedness for such period, including imputed interest on Capital Leases and imputed or accreted interest in respect of deep discount or zero coupon obligations, plus (b) the net amount payable under all Interest Rate Protection Agreements in respect of such period (or minus the net amount receivable under all Interest Rate Protection Agreements in respect of such period) plus (c) Unused Commitment Fees payable during such period. Interest Period: means the period commencing on the date of a borrowing and ending on the numerically corresponding day in the calendar month that is one, three or six months later; provided, that (i) if any Interest Period would end on a day other than a Business Day, such Interest Period shall be extended to the next succeeding Business Day unless such next succeeding Business Day would fall in the next calendar month, in which case such Interest Period shall end on the next preceding Business Day and (ii) any Interest Period that commences on the last Business Day of a calendar month (or on a day for which there is no numerically corresponding day in the last calendar month of such Interest Period) shall end on the last Business Day of the last calendar month of such Interest Period; provided, further, that, in the event an Interest Period is extended to the next Eurodollar Business Day in a month, the succeeding Interest Period will end on the day it would have ended had the preceding Interest Period not been so extended (e.g., if the preceding period is extended to the 16th because the 15th is not a Eurodollar Business Day, the succeeding period will end on the 15th as long as it is a Eurodollar Business Day). For purposes hereof, the date of a Loan initially shall be the date on which such Loan is made and, in the case of a RC Loan, thereafter shall be the effective date of the most recent conversion or continuation of such Loan. Interest Rate Protection Agreement: (a) any agreement (including terms and conditions incorporated by reference therein) which is a rate swap agreement, basis swap, forward rate agreement, commodity swap, interest rate option, forward foreign exchange agreement, spot foreign exchange agreement, rate cap agreement, rate floor agreement, rate collar agreement, currency swap agreement, cross-currency rate swap agreement, currency option, or any other similar agreement (including any option to enter into any of the foregoing), (b) any combination of the foregoing, or (c) any master agreement for any of the foregoing together with all supplements. Investment: as applied to any Person (the “investor”) but without duplication: (a) any direct or indirect purchase or other acquisition by such investor of stock or other securities of any other Person, (b) any Guaranty by such investor of obligations of any other Person, (c) any direct or indirect loan, advance or capital contribution by such investor to any other Person, 13 including all Indebtedness and accounts receivable owing to such investor from such other Person which are not current assets or did not arise from sales to such other Person in the ordinary course of business and (d) any Swap Agreement entered into by such Person. IRS: Internal Revenue Service, or any governmental agency or instrumentality succeeding to the functions thereof. Israeli Corporate Group: Vishay Precision Israel, Ltd. and its Subsidiaries. Israeli Debt: The Israeli local secured revolving credit facility to be entered into by Vishay Precision Israel, Ltd. (which may include one or more of its Subsidiaries) up to a maximum principal amount not to exceed $15,000,000 (or the equivalent thereof in Israeli sheqels to be determined at the Spot Exchange Rate at the time the facility is entered into), on terms and conditions reasonably satisfactory to Agent. Issuing Bank: JPM, in its capacity as issuer of Letters of Credit hereunder. Law: all common law and all applicable provisions of constitutions, laws, statutes, ordinances, rules, treaties, regulations, permits, licenses, approvals, interpretations and orders of courts or Governmental Authorities and all orders and decrees of all courts and arbitrators Lender and Lenders: each of the financial institutions and Funds that signs a Lender Addendum and each other financial institution or Fund that is an assignee of the foregoing, from time to time, in accordance with the terms of this Agreement. Lender Required Payment: the meaning specified in Subsection 2.12.1 (Funding by Lenders; Presumption by Agent). Letters of Credit: any and all letters of credit issued pursuant to this Agreement. Letter of Credit Fees: the meaning specified in Subsection 3.1.6 (Fees). Letter of Credit Sublimit: the meaning specified in Subsection 3.1.1 (Commitment to Issue Letters of Credit). Leverage Ratio: the ratio of total Indebtedness, as at the date of determination, to EBITDA (for the four preceding fiscal quarters). LIBOR: the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute determined by the Agent) at approximately 11:00 a.m., London time, two Eurodollar Business Days prior to the commencement of the applicable Interest Period, for U.S. Dollar deposits with maturity comparable to such Interest Period, or if such rate is unavailable, as otherwise determined by the Agent. In the event that the Agent is unable to obtain any such quotation as provided above, it will be deemed that LIBOR cannot be determined. 14 LIBOR Loans: Loans bearing interest at a rate equal to Adjusted LIBOR plus the Applicable Margin. License Agreements: that certain Trademark License Agreement, dated as of July 6, 2010, between Vishay Intertechnology, Inc. and Vishay Precision Group, Inc., that certain Patent License Agreement, dated as of July 6, 2010, between Vishay Dale Electronics, Inc., as each may be amended, restated or modified from time to time; provided, that any such amendment, restatement or modification be consistent with the provisions of Section 8.2.4 (License Agreements). Lien: with respect to any asset, any mortgage, lien, pledge, adverse claim, charge, security interest or other encumbrance, or any other type of preferential arrangement that has the practical effect of creating a security interest, in respect of such asset. For the purposes of this Agreement and the other Loan Documents, the Borrower or any of its Subsidiaries shall be deemed to own subject to a Lien any asset which it has acquired or holds subject to the interest of a vendor or lessor under any conditional sale agreement, Capital Lease or other title retention agreement relating to such asset. Loan Documents: this Agreement, the Notes, the Subsidiary Suretyship, the Pledge Agreements, the Security Agreement and any and all agreements, documents and instruments executed, delivered or filed pursuant to this Agreement, as the same may be amended, modified or supplemented from time to time. For the sake of clarity, Interest Rate Protection Agreements, documents related to Banking Services Obligations and Letters of Credit are not Loan Documents, but obligations in respect thereof owing to Swap Parties (in the case of Interest Rate Protection Agreements) and the Issuing Bank and the Lenders (in the case of Letters of Credit) shall be secured by the Collateral. Loan Parties: the parties to this Agreement and any of the other Loan Documents, including the Borrower and any Subsidiary Guarantor, but excluding the Agent, the Lenders, and the Issuing Bank. Loans: the amounts loaned to the Borrower pursuant to this Agreement. Loans may be RC Loans and Swing Loans. Master Separation and Distribution Agreement: that certain Master Separation and Distribution Agreement, dated as of June 22, 2010, between Vishay and Borrower. Material Adverse Change: any material adverse change in (a) the business, condition (financial or otherwise), results, operations or properties of (i) the Borrower or (ii) the Borrower and its Subsidiaries taken as a whole; (b) the binding nature, validity or enforceability of any of the Loan Documents; 15 (c) the ability of the Borrower or any of the Subsidiary Guarantors to perform its obligations under any of the Loan Documents to which it is a party; or (d) the validity, perfection, priority or enforceability of the Liens granted to Agent in respect of the Collateral. Maturity Date: October 14, 2013, or such earlier date as the Commitments shall terminate in accordance with the terms hereof. Minimum Funding Standard: the minimum funding standard within the meaning of Section 302 of ERISA and Section 412 of the Code. Month: a period from and including a given day in a calendar month to the day in the subsequent calendar month numerically corresponding to such given day except that (a) if there is no numerical correspondent in such subsequent calendar month, or (b) if such given day is the last day of a calendar month, such day shall be the last day of such subsequent calendar month. Multiemployer Plan: a multiemployer pension plan as defined in Section 3(37) of ERISA to which Borrower, any of its Subsidiaries or any ERISA Affiliate is required to contribute or otherwise has any liability. Net Income: for any period, the aggregate net income (or loss) of the Borrower and its Subsidiaries for such period on a Consolidated basis determined in accordance with GAAP, provided, the following items shall be excluded from the calculation of Net Income: (a) after-tax gains and losses from asset sales or abandonment or reserves relating thereto; (b) the net income (but not loss) of any Subsidiary of the Borrower to the extent that the declaration of dividends, the making of intercompany loans or similar payments by that Subsidiary of that income is restricted by a contract, operation of law or otherwise; (c) the net income of any Person, other than the Borrower or a Subsidiary of the Borrower, except to the extent of cash dividends or distributions paid to the Borrower or a Subsidiary of the Borrower by such Person; (d) income or loss attributable to discontinued operations (including operations disposed of during such period whether or not such operations were classified as discontinued); and (e) income attributable to insurance proceeds, condemnation awards or litigation awards or settlements. 16 Net Income Adjustment: The sum of fifty percent (50%) of the Borrower’s Consolidated Net Income for each fiscal quarter ending after October 2, 2010 (in each case, only if a positive number). Notes: the promissory notes delivered by the Borrower to the Lenders (including any successors or assigns thereof) pursuant to this Agreement (including any amendments, modifications or supplements which may from time to time, be created in respect of such notes), and any replacement promissory notes issued in lieu of the foregoing. Obligations: any and all indebtedness, obligations and liabilities of any type or nature, direct or indirect, absolute or contingent, related or unrelated, due or not due, liquidated or unliquidated, arising by operation of law or otherwise, now existing or hereafter arising or created of the Borrower, and/or any Subsidiary of the Borrower, and/or any other Person, to any Secured Party, represented by or incurred pursuant or relating to the Loan Documents. Without limiting the generality of the foregoing, the term “Obligations” shall include: (a) principal of, and interest on the Loans and the Notes; (b) any and all other fees, indemnities, costs, obligations and liabilities of the Borrower and its Subsidiaries from time to time under or in connection with the Loan Documents; (c) all obligations of the Borrower owing to the Issuing Bank or any Lender under Letters of Credit or other debt instruments issued by the Issuing Bank or any Lender under the terms of this Agreement; and (d) all amounts (including post-petition interest) in respect of the foregoing that would be payable but for the fact that the obligations to pay such amounts are unenforceable or not allowable due to the existence of a proceeding under any Debtor Relief Law involving the Borrower or any of its Subsidiaries. OFAC: the U.S. Department of Treasury’s Office of Foreign Asset Control. Officer’s Compliance Certificate: a certificate in the form of Exhibit J. Organizational Documents: means, with respect to any Person other than a natural person, the documents by which such Person was organized (such as a certificate of incorporation, certificate of limited partnership or articles of organization, and including any certificates of designation for preferred stock or other forms of preferred equity) and which relate to the internal governance of such Person (such as bylaws, a partnership agreement or an operating, limited liability or members agreement). OSHA: the Occupational Safety and Health Act, 29 U.S.C. 651 et seq. Other Taxes: all present or future stamp or documentary taxes or any other excise or property taxes, charges or similar levies arising from any payment made hereunder or under any 17 other Loan Document or from the execution, delivery or enforcement of, or otherwise with respect to, this Agreement or any other Loan Document. Overnight LIBO Rate means, with respect to any Swing Loan denominated in Euros or Pounds Sterling, (a) the rate of interest per annum (rounded upwards, if necessary, to the next 1/16 of 1%) at which overnight deposits in Euros or Sterling, in an amount approximately equal to the amount with respect to which such rate is being determined, would be offered for such day by a branch or Affiliate of the Swing Lender in the applicable offshore interbank market for such currency to major banks in such interbank market plus (b) the Mandatory Cost. Participant: the meaning assigned to such term in Subsection 11.6.4(a) (Participations). PATRIOT Act: the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act). PBGC: Pension Benefit Guaranty Corporation, or any governmental agency or instrumentality succeeding to the functions thereof. Perfection Certificate: the Perfection Certificate dated as of the date hereof executed by the Borrower and delivered to the Agent. Permitted Acquisition: an Acquisition (a) in which the Borrower provides at least 15 Business Days' prior written notice to the Lenders, together with pro forma financial information and revised projections giving effect to the Acquisition, (b) of a business that is in a Permitted Business, (c) in compliance with applicable Laws, (d) in which the Board of Directors of the target approves the sale, (e) where no Default or Event of Default has occurred and is continuing before, and after giving effect to, the Acquisition and the representations in the Loan Documents shall be correct in all material respects at the time of such Acquisition and (f) in which, for Acquisitions with a purchase price in excess of $5,000,000, the Borrower provides such documentation and information as the Agent reasonably requests; provided, any such Acquisition shall not be effected when the Leverage Ratio (on a pro forma basis after giving effect to the Acquisition) is greater than or equal to 1.5:1.0 or when the Total Liquidity upon closing of the Acquisition is less than $25,000,000, without the prior written consent of the Requisite Lenders. Permitted Businesses: owning, operating, managing and maintaining a business engaged in the design, manufacture, marketing and delivery of sensors, sensor-based systems and foil technology-based products, such as resisters, resistive sensors, and sensor-based systems, all for a wide variety of applications, and all lines of business reasonable related thereto. Permitted Israeli Debt Provisions: provisions in the documents related to the Israeli Debt that (a) grant Liens on the assets of Persons (other than Domestic Subsidiaries) in 18 the Israeli Corporate Group and/or (b) prohibit Persons (other than Domestic Subsidiaries) in the Israeli Corporate Group from putting Liens on their assets. Permitted Lien: the meaning specified in Subsection 8.2.1 (In General). Permitted Perfection Limitations: the limited perfection of the Liens on certain Collateral to the extent that (a) such Collateral consists of (i) deposit accounts used exclusively for funding payroll or having an average monthly balance of less than $1,000,000 in the aggregate except, in each case, any such deposit account maintained with the Agent, and (ii) aircraft and motor vehicles that require notice of a Lien on their title papers to perfect such Lien, or (b) except in the case of any Subsidiary that is not organized under the Laws of the United States or any political subdivision thereof that becomes a Borrower or Subsidiary Guarantor, perfection of such Liens would not be governed by the laws of the United States (or any state thereof). Person: any natural person, corporation, limited liability company, trust, joint venture, association, company, partnership, Governmental Authority or other entity. Plan: an “employee pension benefit plan” (as defined in Section 3(2) of ERISA) or an “employee welfare benefit plan” (as defined in Section 3(1) of ERISA) which is maintained, or to which contributions are, or are required to be, made, by the Borrower, any of its Subsidiaries or any ERISA Affiliate, except a Multiemployer Plan. Pledge Agreements: the Borrower Pledge and the Subsidiary Pledge, collectively. Prohibited Transaction: the meaning given to such term in Section 406 of ERISA, Section 4975(c) of the Code and any Treasury regulations issued thereunder. Quarterly Payment Date: the last Business Day of each March, June, September and December and, with respect to payments applicable to RC Loans, the Maturity Date and, with respect to all other amounts, the Maturity Date. RC Lender: each Lender designated as an “RC Lender” on Schedule 1.1 hereto and each successor and assign thereof. RC Loans: the meaning specified in Subsection 2.1.1 (Commitment to Make RC Loans). RCRA: the Resource Conservation and Recovery Act of 1976, as amended, and any rules and regulations issued in connection therewith. Register: the meaning specified in Subsection 11.6.3 (Register). Related Parties: with respect to any Person, such Person’s Affiliates and the partners, directors, officers, employees, agents and advisors of such Person and such Person’s Affiliates. 19 Release: a release, spill, emission, leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching or migration into the indoor or outdoor environment or into or out of any property, including the movement of Hazardous Substances through or in the air, soil, surface water, groundwater or property. Remedial Action: actions necessary to comply with any Environmental Law or otherwise required by any Governmental Authority with respect to (a) the investigation, clean up, removal, treatment or handling Hazardous Substances in the indoor or outdoor environment; (b) the prevention of Releases or threats of Releases or minimization of further Releases of Hazardous Substances so they do not migrate or endanger or threaten to endanger public health or welfare or the indoor or outdoor environment; or (c) the performance of pre-remedial studies and investigations and post-remedial monitoring and care. Reorganization: any reorganization as defined in Section 4241(a) of ERISA. Reportable Event: with respect to any Employee Pension Plan, an event described in Section 4043(c) of ERISA. Requisite Lenders: at any time, Lenders having greater than fifty percent (50%) of the Total Facility, provided, if there are two or more Lenders, Requisite Lenders shall include at least two Lenders. For purposes of this definition, “Total Facility” means, collectively, at any time, the Commitment (whether borrowed or not), but shall exclude any Commitment of Lenders who have forfeited their right to vote under the terms of this Agreement. Reserve Percentage: the maximum aggregate reserve requirement (including all basic, supplemental, marginal and other reserves) which is imposed on member banks of the Federal Reserve System against “Euro-currency Liabilities” as defined in Regulation D of the Board of Governors of the Federal Reserve System (or any successor), as such regulation may be amended from time to time or any successor regulation, as the maximum reserve requirement (including any basic, supplemental, emergency, special, or marginal reserves) applicable with respect to Eurocurrency liabilities as that term is defined in Regulation D (or against any other category of liabilities that includes deposits by reference to which the interest rate of Eurodollar Loans is determined), whether or not any Lender has any Eurocurrency liabilities subject to such reserve requirement at that time. Restricted Payment: (a) any dividend or other distribution, direct or indirect, on account of any shares of any class of Capital Stock of the Borrower or any of its Subsidiaries, as the case may be, now or hereafter outstanding, except a dividend payable solely in shares of Capital Stock (other than Disqualified Stock) of the Borrower or such Subsidiary, as the case may be; (b) any redemption, retirement, purchase or other acquisition, direct or indirect, of any shares of any class of Capital Stock of the Borrower or any of its Subsidiaries, as the case may be, now or hereafter outstanding, or of any warrants, rights or options to acquire any such shares or interests, except to the extent that the consideration therefor consists solely of shares of Capital Stock (other than Disqualified Stock) of the Borrower or such Subsidiary; 20 (c) any sinking fund, other prepayment or installment payment on account of any Capital Stock of the Borrower or any of its Subsidiaries; (d) any other payment, loan or advance to a shareholder or other equity holder of the Borrower or any Subsidiary of the Borrower whether in the capacity of such Person as a shareholder or otherwise, except salaries and other compensation, the payment of which is not otherwise restricted under the Loan Documents, paid in the ordinary course of business, consistent with past practice; (e) any forgiveness or release without adequate consideration by the Borrower or any Subsidiary of the Borrower of any Indebtedness or other obligation owing to the Borrower or such Subsidiary by a shareholder or other equity holder of the Borrower or a Subsidiary; (f) any payment of principal, interest, fees or other amounts in respect of subordinated Indebtedness; or (g) any cash payment in respect of the Exchangeable Notes. Secondment Agreement: that certain Secondment Agreement, dated as of July 6, 2010, between Vishay Intertechnology, Inc. and Vishay Precision Group, Inc., as it may be amended, restated or modified from time to time. Secured Obligations: collectively, (a) the Obligations, (b) any Banking Services Obligations and (c) obligations under or arising out of Swap Agreements that have been or will be entered into with any Swap Party from time to time consistent with the terms of this Agreement. Secured Party: the Agent, the Lenders, the Issuing Bank, the Indemnitees and all other Persons referred to in any of the Loan Documents as a beneficiary of the security interest granted therein and all other holders of Secured Obligations, including any and all Swap Parties. Security Agreement: the meaning specified in Subsection 4.1.3 (Security Agreement). Slaner Voting Trust: the voting trust described in the Vishay proxy statement that includes shares deposited by the estate of Mrs. Luella B. Slaner and shares deposited by Mrs. Luella B. Slaner’s children and various trusts for the benefit of her children and grandchildren, so long as the voting rights relating to such shares are held by Persons listed in clauses (a) through (e), inclusive, of the definition of “Zandman Parties.” Solvent: a condition of a Person on a particular date, whereby on such date (a) the fair value of the property of such Person is greater than the total amount of liabilities, including contingent liabilities, of such Person, (b) the present fair salable value of the assets of such Person is not less than the amount that will be required to pay the probable liability of such Person on its debts as they become absolute and matured, (c) such Person does not intend to, and does not believe that it 21 will, incur debts or liabilities beyond such Person’s ability to pay as such debts and liabilities mature, and (d) such Person is not engaged in business or a transaction, and is not about to engage in business or a transaction, for which such Person’s property would constitute an unreasonably small capital. In computing the amount of contingent liabilities at any time, it is intended that such liabilities will be computed at the amount that, in light of all the facts and circumstances existing at such time, represents the amount that can reasonably be expected to become an actual or matured liability. Spin-Off: The July 6, 2010 distribution by Vishay of all then-outstanding shares of Borrower to Vishay’s stockholders in the form of a tax-free dividend. Spot Currency Determination Date: the meaning specified in Section 2.17 (Determination of U.S. Dollar Equivalents). Spot Exchange Rate: on any date of determination, the spot selling rate determined by the Agent which shall be the spot selling rate posted by Reuters on its website for the sale of the applicable currency for dollars at approximately noon, New York City time, on the prior Business Day; provided that if, at the time of any such determination, for any reason, no such spot rate is being quoted, at the spot exchange rate therefor as determined by the Agent, in each case as of noon, New York City time on such date of determination thereof. Subsidiary: with respect to any Person (referred to in this definition as the “parent”): (a) any other Person of which more than 50% of the issued and outstanding equity having ordinary voting power to elect a majority of the Board of Directors or other governing body is directly or indirectly owned or controlled by such parent, or (b) any other Person of which more than 50% of the voting equity interests are directly or indirectly owned or controlled by such parent. Subsidiary Guarantor: all Subsidiaries of the Borrower that have executed a Subsidiary Suretyship but including all Domestic Subsidiaries except for Tedea-Huntleigh, Inc. As of the Closing Date, the Subsidiary Guarantors are indicated on Schedule 5.1.1. Subsidiary Pledge: the meaning specified in Subsection 4.1.5(b) (Pledge Agreements). Subsidiary Suretyship: the meaning specified in Subsection 4.1.4 (Guaranty and Suretyship Agreement). Swap Agreement: means any agreement with respect to any swap, forward, future or derivative transaction or option or similar agreement involving, or settled by reference to, one or more rates, currencies, commodities, equity or debt instruments or securities, or economic, financial or pricing indices or measures of economic, financial or pricing risk or value or any similar transaction or any combination of these transactions including Interest Rate Protection Agreements. 22 Swap Party: any party to a Swap Agreement that is a Lender or an Affiliate of a Lender (or at the time the applicable Swap Agreement was entered into was a Lender or an Affiliate of a Lender), provided that in the case of any such Affiliate, (a) the Agent shall have consented to such Person being a Swap Party (which consent shall not be unreasonably withheld or delayed) and (b) such Affiliate shall have executed and delivered to the Agent a joinder to this Agreement (in form and substance satisfactory to the Agent) agreeing to be bound by the provisions of this Agreement respecting the role of the Agent, including all exculpatory provisions and indemnification provisions, as if such Affiliate were a Lender hereunder and the obligations under the Interest Rate Protection Agreement were Obligations hereunder or such other arrangement as Agent shall agree to. Swing Lender: JPM so long as it is a Lender, or if JPM is no longer a Lender, then a Lender designated by the Borrower and acceptable to the Agent. Swing Loans: the meaning specified in Subsection 2.2.1 (Swing Loan Advances). Tangible Net Worth: the excess of total assets over total liabilities, total assets and total liabilities each to be determined in accordance with GAAP, excluding, however, from the determination of total assets (a) goodwill, trademarks, trade names, copyrights, patents, patent applications, licenses and rights in any thereof, and other intangibles, (b) unamortized financing discounts and expenses, (c) all reserves carried and not deducted from assets, (d) treasury stock and debt or equity interests in (including capital contributions to, and investments in) any Subsidiary, (e) securities which are not readily marketable, (f) cash held in a sinking or other analogous fund established for the purpose of redemption, retirement or prepayment of Capital Stock or Indebtedness, (g) any write-up in the book value of any asset resulting from a revaluation thereof subsequent to the date of the financial statements referred to in Subsection 4.1.8 (Financial Statements; Projections), (h) any items not included in clauses (a) through (g) above which are treated as intangibles in conformity with GAAP, and (i) the effects of the currency translation adjustment and the pension adjustment under the additional minimum liability section of FASB 87. TARGET: means the Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET) payment system (or, if such payment system ceases to be operative, such other payment system (if any) reasonably determined by the Agent to be a suitable replacement) for the settlement of payments in Euro. Tax Matters Agreement: that certain Tax Matters Agreement, between Vishay Intertechnology, Inc. and Vishay Precision, Inc., as it may be amended, restated or modified from time to time; provided, that any such amendment, restatement or modification not be adverse to the interests of the Lenders Taxes: all present or future taxes, levies, imposts, duties, deductions, withholdings, assessments, fees or other charges imposed by any Governmental Authority, including any interest, additions to tax or penalties applicable thereto. 23 Total Liquidity: The (i) cash on the balance sheet of the Borrower and its Consolidated Subsidiaries, less (ii) amounts of such cash currently held in escrow accounts, less (iii) amounts of such cash pledged to parties other than the Agent, less (iv) amounts of such cash held in Subsidiaries that are subject to agreements limiting their ability to transfer cash to the Borrower, plus (v) the Available Commitment. Transducers: Vishay Transducers Ltd., a Delaware corporation, a wholly-owned Subsidiary of the Borrower. Transferee: the meaning specified in Subsection 8.7.1 (Consolidations and Mergers). Transition Services Agreement: that certain Transition Services Agreement, dated as of July 6, 2010, between Vishay Intertechnology, Inc. and Vishay Precision Group, Inc., as it may be amended, restated or modified from time to time; provided, that any such amendment, restatement or modification not be adverse to the interests of the Lenders Unreimbursed Drawings: drawings made under Letters of Credit which, for any reason, have not been reimbursed by or on behalf of the Borrower, whether through borrowings of Loans hereunder or otherwise. Unused Commitment Fee: the meaning specified in Subsection 2.7.1 (Unused Commitment Fees). Unused Commitment Fee Base: the meaning specified in Subsection 2.7.1 (Unused Commitment Fees). VCTT Transfer: the upcoming transfer of ownership (either by sale or capital contribution) of the 89% ownership interest by Transducers of Vishay Celtron (Tianjin) Technologies Co. Ltd., a Chinese company and Subsidiary, to Vishay Precision Asia Investments Pte Ltd., a Singapore company and Subsidiary. Vishay: Vishay Intertechnology, Inc., a Delaware company, the entity from which the Borrower and its Subsidiaries were spun-off. VPG Alpha Japan: Alpha Electronics K.K., a company formed under the laws of Japan. Withdrawal Liability: any withdrawal liability as defined in Section 4201 of ERISA. Zandman Parties: (a) Dr. Felix Zandman, (b) his spouse, (c) lineal descendants of the foregoing (d) any trusts for the benefit of any of the foregoing, (e) any entities owned exclusively by the foregoing, and (f) the Slaner Voting Trust. 24 1.2 Terms Generally. The definitions of terms herein shall apply equally to the singular and plural forms of the terms defined. Whenever the context may require, any pronoun shall include the corresponding masculine, feminine and neuter forms. The words “include,” “includes” and “including” shall be deemed to be followed by the phrase “without limitation.” The word “will” shall be construed to have the same meaning and effect as the word “shall.” Unless the context requires otherwise (a) any reference herein to any Person shall be construed to include such Person’s successors and assigns, (b) the words “herein,” “hereof” and “hereunder,” and words of similar import, shall be construed to refer to this Agreement in its entirety and not to any particular provision hereof, (c) all references herein to Articles, Sections, Exhibits and Schedules shall be construed to refer to Articles and Sections of, and Exhibits and Schedules to, this Agreement, (d) any reference to any law or regulation herein shall, unless otherwise specified, refer to such law or regulation as amended, modified or supplemented from time to time and (e) the words “asset” and “property” shall be construed to have the same meaning and effect and to refer to any and all tangible and intangible assets and properties, including cash, securities, accounts and contract rights. Notwithstanding any other provision contained herein, all terms of an accounting or financial nature used herein shall be construed, and all computations of amounts and ratios referred to herein shall be made, without giving effect to any election under Statement of Financial Accounting Standards 159 (or any other Financial Accounting Standard having a similar result or effect) to value any Indebtedness or other liabilities of the Borrower or any Subsidiary of the Borrower at "fair value," as defined therein. Any monetary amounts specified in this Agreement that are in currencies other than U.S. Dollars shall mean the foreign currency equivalent of the U.S. Dollar amount indicated, based on the Spot Exchange Rate. ARTICLE 2 THE LOANS 2.1 Revolving Credit Loans. 2.1.1 Commitment to Make RC Loans. (a) Subject to and upon the terms and conditions set forth in this Agreement, the RC Lenders shall make advances to the Borrower until the Maturity Date in an aggregate principal amount outstanding at any one time not to exceed $25,000,000 (as the same may be reduced or increased pursuant to the terms of this Agreement, the “Commitment”); provided, however, that (a) the aggregate amount of the Commitment available for borrowing at any time shall not exceed the Available Commitment at such time; and (b) the amount and percentage of the Commitment and the Available Commitment which each RC Lender is obligated to lend shall not exceed at any time the amount or percentage set forth on Schedule 1.1 hereto (as supplemented and amended by giving effect to the assignments contemplated in this Agreement). The Commitment of any RC Lender is sometimes referred to herein as such Lender’s Commitment. Within the limits set forth above, the Borrower may borrow under this 25 Section 2.1, repay or prepay such advances, and reborrow under this Section 2.1. The amounts loaned to the Borrower pursuant to the revolving credit facility described in this Section 2.1 are referred to as the “RC Loans.” (b) Except as set forth below in this paragraph (b), all RC Loans shall be advanced in U.S. Dollars. By written request which request shall be delivered to the Agent at least three Business Days prior to the date of any advance, the Borrower may request that any RC Loan be made in Euros, British Pounds Sterling, Japanese Yen or such other freely convertible foreign currency as the Borrower may request and subject to availability of each of the Lenders and so long as such Loan in such currency would not result in additional unreimbursed Liabilities of any such Lender or be contrary to Law applicable to any such Lender, the applicable RC Loan shall be made in the requested currency. Any RC Loan so made in a currency other than U.S. dollars (a “Foreign Currency Loan”) shall be repaid in the currency in which the Loan was made; interest payments thereon shall be made in the currency in which the Loan was made. The amount of any Foreign Currency Loan shall at all times be deemed to equal the U.S. Dollar equivalent thereof determined using the Spot Exchange Rate. 2.1.2 Available Commitment. “Available Commitment” shall mean an amount equal to the Commitment, as the same is reduced by: (a) voluntary reductions in the Commitment pursuant to Subsection 2.1.3 (Voluntary Commitment Reductions); (b) the face amount of any outstanding Letters of Credit and any Unreimbursed Drawings (if any) relating to Letters of Credit; and (c) the aggregate principal amount of any outstanding Swing Loans and RC Loans. 2.1.3 Voluntary Commitment Reductions. The Borrower shall have the right at any time and from time to time upon five Business Days’ prior written notice to the Agent to permanently reduce (on a pro rata basis among the RC Lenders) or terminate the Commitment. Any partial reductions shall be in minimum amounts of Five Million Dollars ($5,000,000) and in whole multiples of One Million Dollars ($1,000,000) in excess of such minimum amount. 2.1.4 Repayment in connection with Commitment Reductions, Certain Currency Exchange Fluctuations and on Maturity Date. Upon the effective date of each voluntary reduction in the Commitment referred to in Subsection 2.1.3 (Voluntary Commitment Reductions) and at any time that the U.S. Dollar equivalent (at the Spot Exchange Rate) of the aggregate amount of the Foreign Currency Loans and Foreign Currency Swing Loans causes the amount of RC Loans, Swing Loans and the aggregate face amount of Letters of Credit and any Unreimbursed Drawings to exceed the amount of the Commitment on any Spot Currency Determination Date, then within two Eurocurrency Business Days of such Spot Currency Determination Date, the Borrower shall be required to pay to the Agent for the benefit of the RC Lenders the principal amount of the RC Loans and/or Swing Loans, to the extent, if any, that (a) the aggregate principal amount of any RC Loans and Swing Loans then outstanding plus the 26 aggregate face amount of Letters of Credit then outstanding plus any Unreimbursed Drawings (if any) exceeds (b) the amount of the Available Commitment as so reduced. Accrued interest on the Loans so prepaid shall be due and payable at the time of such prepayment, if the RC Loans are prepaid in full. All amounts of principal, interest and fees relating to RC Loans not due and payable before the Maturity Date are due and payable on that date. 2.1.5 Voluntary Prepayment. Except as otherwise provided in this Agreement, the Borrower shall be permitted to prepay the RC Loans at any time without penalty or premium except as otherwise provided in Subsection 2.8.5 (Breakage). In connection with each voluntary prepayment: (a) The Borrower shall provide the Agent with notice of its intention to prepay, (i) no later than 12:00 p.m. (Philadelphia, PA time) on the date of prepayment in the case of Base Rate Loans, (ii) no later than 12:00 p.m. (Philadelphia, PA time) three Business Days prior to the date of prepayment in the case of LIBOR Loans denominated in U.S. Dollars; and (iii) no later than 12:00 p.m. (London, England time) three Eurodollar Business Days prior to the date of prepayment in the case of LIBOR Loans denominated in a currency other than U.S. Dollars. (b) Each prepayment of principal of a RC Loan shall be in a minimum amount equal to One Million Dollars ($1,000,000) and integral multiples of Two Hundred Thousand ($200,000) in excess of such minimum amount. (c) The Borrower shall pay accrued interest on the amount prepaid in connection with any prepayment of the RC Loans in full. 2.2 Swing Loans. 2.2.1 Swing Loan Advances. (a) Upon the terms and subject to the conditions of this Agreement, the Swing Lender may (but is not obligated to) make, from time to time, from and including the Closing Date to but excluding the Maturity Date, one or more Loans (“Swing Loans”) to the Borrower, in an aggregate outstanding principal amount not exceeding at any time $5,000,000, provided, however, that no Swing Loan shall be made at any time in an amount in excess of the Available Commitment. (b) Except as set forth below in this paragraph (b), all Swing Loans shall be advanced in U.S. Dollars. By written request, which shall be delivered to the Swing Lender and the European Agent by 12:00 noon (Philadelphia, PA time) at least one Eurodollar Business Day prior to the date of any Swing Loan, the Borrower may request that any Swing 27 Loan be made in Euros or British Pounds Sterling or such other freely convertible foreign currency as the Borrower may request, subject to availability of the Swing Lender and so long as such Loan in such currency would not result in additional unreimbursed liabilities of the Swing Lender or be contrary to Law applicable to the Swing Lender, the applicable Swing Loan shall be made in the requested currency. Any Swing Loan so made in a currency other than U.S. Dollars (a “Foreign Currency Swing Loan”) shall be repaid in the currency in which the Loan was made; interest payments thereon shall be made in the currency in which the Loan was made. The amount of any Foreign Currency Swing Loan shall at all times be deemed to equal the U.S. Dollar equivalent thereof, determined using the Spot Exchange Rate. 2.2.2 Terms of Swing Loan Borrowings. The Borrower shall give the Swing Lender notice (which shall be irrevocable) of a request for a Swing Loan in U.S. Dollars no later than 12:00 noon (Philadelphia, PA time) on the day such Loan is requested and in the manner and at such time as is required by Subsection 2.2.1(b) (Swing Loan Advances) for any requests for Swing Loans to be made in currencies other than U.S. dollars; if such notice is received later than 12:00 noon (Philadelphia, PA time), then the request shall be deemed to be a request for a Swing Loan to be made on the next Business Day. Each Swing Loan shall be in a principal amount equal to or greater than Two Hundred Fifty Thousand Dollars ($250,000) (or the U.S. Dollar equivalent thereof, if applicable) and shall bear interest at the Base Rate plus the Applicable Margin. The Borrower shall repay the principal amount of each Swing Loan (together with all accrued interest) no later than 3:00 p.m. (Philadelphia, PA time) on the earliest of (a) the date that is no more than five (5) Business Days after the date that such Loan is made, (b) the date that demand is made therefor by the Swing Lender, (c) the Maturity Date and (d) the date specified in Subsection 2.1.4 (Repayment in Connection with Reductions, Certain Currency Exchange Fluctuations and on Maturity Date). 2.2.3 Participation by RC Lenders. Upon demand made to the RC Lenders by the Swing Lender, which demand may be made before or after an Event of Default or Default, and before or after the maturity date of the subject Swing Loans, but subject to the provisions of Subsection 2.2.5 (Certain Limitations), each RC Lender shall promptly, irrevocably, and unconditionally purchase from the Swing Lender, without recourse or warranty, an undivided interest and participation in the Swing Loans then outstanding. Each RC Lender shall effect such purchase by paying to the Swing Lender in immediately available funds, without reduction or deduction of any kind, including reductions or deductions for set-off, recoupment or counterclaim, an amount equal to such RC Lender’s pro rata share of the principal amount of all Swing Loans then outstanding. Each RC Lender’s pro rata share of the Swing Loans shall be based on the amount of such RC Lender’s pro rata share of the total Commitment. Thereafter, the RC Lenders’ respective interests in such Swing Loans, and the remaining interest of the Swing Lender in such Swing Loans, shall in all respects be treated as RC Loans under this Agreement, except that such Swing Loans shall be due and payable by the Borrower on the dates referred to in Subsection 2.2.2 (Terms of Swing Loan Borrowings). If any RC Lender does not pay any amount that it is required to pay pursuant to this Subsection 2.2.3 promptly upon the Swing Lender’s demand therefor, (a) the Swing Lender 28 shall be entitled to recover such amount on demand from such RC Lender, together with interest thereon, at the Federal Funds Effective Rate for the first three Business Days, and thereafter at the Base Rate, for each day from the date of such demand, if made prior to 2:00 p.m. (Philadelphia, PA time) on any Business Day, or, if made at any later time, from the next Business Day following the date of such demand, until the date such amount is paid in full to the Swing Lender by such RC Lender and (b) the Swing Lender shall be entitled to all interest payable by the Borrower on such amount until the date on which such amount is received by the Swing Lender from such RC Lender. Moreover, any RC Lender that shall fail to make available the required amount shall not be entitled to vote on or consent to or approve any matter under this Agreement and the other Loan Documents until such amount with interest is paid in full to the Swing Lender by such RC Lender. Without limiting any obligations of any RC Lender pursuant to this Subsection 2.2.3, if any RC Lender does not pay such corresponding amount promptly upon the Swing Lender’s demand therefor, the Swing Lender shall notify the Borrower and the Borrower shall promptly repay such corresponding amount to the Swing Lender together with accrued interest thereon at the applicable rate on such Swing Loans. 2.2.4 No Set-off, Etc. Subject only to the limitations set forth in Subsection 2.2.5 (Certain Limitations), the obligations of each RC Lender to make available to the Swing Lender the amounts set forth in Subsection 2.2.3 (Participation by RC Lenders) shall be absolute, unconditional and irrevocable under any and all circumstances, shall be without reduction for any set-off or counterclaim of any nature whatsoever, may not be terminated, suspended or delayed for any reason whatsoever, shall not be subject to qualification or exception and shall be made in accordance with the terms of this Agreement. 2.2.5 Certain Limitations. No RC Lender shall be obligated to purchase a participation in any Swing Loan pursuant to Subsection 2.2.3 (Participation by RC Lenders), if such RC Lender proves that (a) the conditions set forth in Subsections 4.2.1 (No Default) or 4.2.3 (Representations and Warranties) were not satisfied at the time such Swing Loan was made (unless such condition was waived in accordance with the terms of this Agreement) and (b) such RC Lender had notified the Swing Lender in a writing received by the Swing Lender at least one Business Day prior to the time that it made such Swing Loan that the Swing Lender was not authorized to make such Swing Loan because such conditions were not satisfied and stating with specificity the reason therefor. 2.3 Borrowing Notice. Each RC Loan shall be in the minimum amount of One Million Dollars ($1,000,000) and integral multiples of Two Hundred Thousand Dollars ($200,000) in excess of such minimum amount. To effect a funding, in addition to any notices for Foreign Currency Loans required by this Agreement a copy of which notices shall be sent to the European Agent in addition to all other required recipients, if applicable, the Borrower shall give the Agent written notice in the form attached to this Agreement as Exhibit B specifying the type, amount and date of each intended borrowing and the manner in which the same shall be disbursed, which notice: (a) in the case of RC Loans that are Base Rate Loans, shall be given no later than 12:00 p.m. (Philadelphia, PA time) on the date of such borrowing, 29 (b) in the case of LIBOR Loans (i) that are denominated in U.S. Dollars, shall be given no later than 12:00 p.m. (Philadelphia, PA time) at least three Eurodollar Business Days prior to the date of such borrowing and shall specify the Interest Period with respect to such borrowing, and (ii) that are denominated in currencies other than U.S. Dollars, shall be given no later than 12:00 p.m. (Philadelphia, PA time) at least four Eurodollar Business Days prior to the date of such borrowing and shall specify the Interest Period with respect to such borrowing, and (c) in the case of Swing Loans (i) that are denominated in U.S. Dollars, shall be given no later than 12:00 noon (Philadelphia, PA time) on the date of such borrowing, and (ii) that are Foreign Currency Swing Loans, shall be given no later than 12:00 noon (Philadelphia, PA time) four Eurodollar Business Days prior to the date of such borrowing. Notwithstanding the foregoing, the Agent may (but is not obligated to) act upon telephone notice by the Borrower whether or not written notice is received; provided nothing in this sentence shall relieve the Borrower from providing written notice as provided by this Section. Except in the case of Swing Loans, the Agent in turn shall give prompt written or telephonic (promptly confirmed in writing) notice to each Lender of its pro rata share of the borrowing, the interest rate option selected and the scheduled date of the funding. After receipt of such notice, each Lender shall make such arrangements as are necessary to assure that its share of the funding shall be immediately available to the Agent no later than 2:30 p.m. (Philadelphia, PA time), on the date on which the funding is to occur. After receipt of the funds, the Agent, subject to the satisfaction of the conditions precedent set forth in Section 4.2 (Requirements for Each Loan/Letter of Credit), shall disburse the amount of such funding in accordance with instructions in the Borrower’s borrowing notice. The Lenders shall not be obligated to comply with a borrowing notice if there shall then exist an Event of Default or a Default regardless of whether the Lenders have determined to exercise their remedies arising upon the occurrence of such Event of Default or Default. 2.4 Increase in Commitment. 2.4.1 Request to Increase. The Borrower shall have the right to increase the aggregate amount of the Commitment by an aggregate principal amount equal to $10,000,000 by obtaining additional commitments, either from one or more of the Lenders or another lending institution reasonably acceptable to the Agent (a “new Lender”), subject to the following terms and conditions: (i) any such request for an increase shall be in the aggregate principal amount of at least $5,000,000 (ii) the Borrower may make a maximum of two (2) such requests, (iii) any new Lender assumes all of the rights and obligations of a “Lender” hereunder, and (iv) the procedure described in Subsection 2.4.1 has been satisfied and provided, further the Borrower shall give the existing Lenders at least ten Business Days’ written notice that it intends to increase the Commitment (which notice shall include the amount of such proposed increase) and Borrower shall give the existing Lenders the first opportunity to provide such increase in the Commitment during such ten Business Day period prior to agreeing to any increased Commitment with any new Lender. If more than one existing Lender offers to provide the increased Commitment, such increase shall be allocated amount the offering Lenders pro rata. 30 2.4.2 Modifications to this Agreement. If any modification to this Agreement is required for such an increase, it shall be in form and substance satisfactory to the Agent. So long as such modifications do not decrease the interest rates or fees payable in connection with the Loans and are for the purpose of allocating amounts ratably among the Lenders, changing the mechanics and other necessary changes to this Agreement to make the increase effective, each Lender hereby authorizes the Agent to enter into such amendments to this Agreement and the other Loan Documents on their behalf as the Agent shall deem appropriate; provided that the interests rates, Unused Commitment Fees or Letters of Credit Fees applicable to any Commitments of the Lenders prior to such modification shall not, in any event, be decreased pursuant to such modification; and provided further that if such additional Lender is entitled to interest rates, Unused Commitment Fees or Letters of Credit Fees in excess of those provided for the Commitments outstanding at the time of such modification, then such higher interest and fee rates shall be made to apply to all Commitments of any Lender thereafter. As a condition precedent to such an increase, the Borrower shall deliver to the Agent a certificate of each Loan Party (in sufficient copies for each Lender) signed by an authorized officer of such Loan Party (i) certifying and attaching the resolutions adopted by such Loan Party approving or consenting to such increase, and (ii) in the case of the Borrower, certifying that, before and after giving effect to such increase, (A) the representations and warranties contained herein and the other Loan Documents are true and correct in all material respects, except to the extent that such representations and warranties specifically refer to an earlier date, in which case they are true and correct in all material respects as of such earlier date, and (B) no Default or Event of Default exists. On or about the date of such increase, all outstanding Loans shall be reallocated among the Lenders (including any new Lenders) in accordance with the Lenders’ respective revised ratable share of the Commitment. 2.5 Lenders’ Obligations Several. Each Lender is severally bound by this Agreement, but there shall be no joint obligation of the Lenders under this Agreement. The failure of any Lender to make any share of the Loans or fulfill any obligations respecting Letters of Credit to be made or fulfilled by it on the date specified for the Loans or such obligations shall not relieve any other Lender of its obligation to make its share of the Loans or fulfill other obligations on such date, but neither any Lender nor the Agent shall be responsible for the failure of any other Lender to make a share of the Loans or fulfill other obligations to be made or fulfilled by such other Lender. 2.6 Notes. Upon the request of any RC Lender, the aggregate principal amount of each RC Lender’s share of the Commitment and RC Loans shall be evidenced by a note to be issued by the Borrower to each RC Lender in substantially the form attached to this Agreement as Exhibit A-1. Upon the request of the Swing Lender, the Swing Loans and commitment therefor shall be evidenced by a note to be issued by the Borrower to the Swing Lender in substantially the form attached to this Agreement as Exhibit A-2. 31 2.7 Fees to Lenders. 2.7.1 Unused Commitment Fees. (a) The Borrower shall pay to the Agent, for the account of the RC Lenders, quarterly in arrears on each Quarterly Payment Date an unused commitment fee (the “Unused Commitment Fee”) equal to the Annual Applicable Unused Commitment Fee Rate divided by four, multiplied by the average daily Unused Commitment Fee Base for the preceding quarter. (b) “Unused Commitment Fee Base” means an amount at any time equal to (a) the amount of the Commitment less (b) the sum of the aggregate principal amount of outstanding RC Loans, the face amount of outstanding Letters of Credit and any Unreimbursed Drawings in respect of Letters of Credit. Outstanding Swing Loans shall not reduce the Unused Commitment Fee Base. The term “Annual Applicable Unused Commitment Fee Rate” when used with respect to the average daily Unused Commitment Fee Base shall mean the following: If the Then the Annual Applicable Leverage Ratio is:
